Case 1:19-cv-05641-VSB Document 45-18 Filed 03/30/20 Page 1 of 15
FILED: NEW YORK COUNTY CLERK 08/11/2014 10:36 AM                                                 INDEX NO. 651089/2010
NYSCEF DOC. NO. Case
                1108     1:19-cv-05641-VSB Document 45-18 Filed 03/30/20 Page 2 of 15
                                                                         RECEIVED  NYSCEF: 08/11/2014




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK
         ----------------------------------------------------------------x
         ARIE GENGER and ORLY GENGER, in her                            :
         individual capacity and on behalf of
         THE ORLY GENGER 1993 TRUST,                                    :    Index No. 651089/2010
                                                                             (Jaffe, B. JSC)
                                                                       :
                                   Plaintiffs,
                                                                       :

                                   -against-                           :

         SAGI GENGER, TPR INVESTMENT                                   :
         ASSOCIATES, INC., DALIA GENGER, THE
         SAGI GENGER 1993 TRUST, ROCHELLE                              :
         FANG, individually and as trustee of THE SAGI
         GENGER 1993 TRUST, GLENCLOVA                                  :
         INVESTMENT COMPANY, TR INVESTORS,
         LLC, NEW TR EQUITY I, LLC, NEW TR                             :
         EQUITY II, LLC, JULES TRUMP, EDDIE
         TRUMP AND MARK HIRSCH,                                        :

                                    Defendants.
         ----------------------------------------------------------------x
         SAGI GENGER, individually and as assignee of                   :
         THE SAGI GENGER 1993 TRUST, and TPR
         INVESTMENT ASSOCIATES, INC.                                    :

                 Cross-Claimants, Counterclaimants, and                :
                 Third-Party Claimants,
                                                                       :
                                   -against-
                                                                       :
         ARIE GENGER, ORLY GENGER,
         GLENCLOVA INVESTMENT COMPANY,                                  :
         TR INVESTORS, LLC, NEW TR EQUITY I, LLC,
         NEW TR EQUITY II, LLC, JULES TRUMP,                            :
         EDDIE TRUMP, MARK HIRSCH,
         TRANS-RESOURCES, INC., WILLIAM                                 :
         DOWD, and THE ORLY GENGER 1993 TRUST,
                                                                        :
                  Cross-Claim, Counterclaim and/or
                  Third-Party Defendants.                               :
         ----------------------------------------------------------------x
Case 1:19-cv-05641-VSB Document 45-18 Filed 03/30/20 Page 3 of 15



             MEMORANDUM OF LAW IN SUPPORT
            OF TRUSTEE DALIA GENGER’S MOTION
         TO SUBSTITUTE FOR PLAINTIFF ORLY GENGER
    ON HER DERIVATIVE CLAIMS AGAINST THE TRUMP GROUP
               AND FOR AN ORDER DIRECTING
                 SETTLEMENT PROCEEDS TO
                    BE PAID INTO COURT




                                   Judith Lisa Bachman, Esq.
                                   254 S. Main Street, Suite 306
                                   New City, New York 10956
                                   845-639-3210
       Case 1:19-cv-05641-VSB Document 45-18 Filed 03/30/20 Page 4 of 15



                                        Table of Contents



Table of Authorities                                                    i

Preliminary Statement                                                   1

Statement of Facts                                                      1

Argument

       Point I

                 Substitution of Derivative Plaintiff Orly Genger
                 Is Necessary Because She No Longer
                 Represents the Orly Trust on the
                 Trump Group Claims And She Has Suggested the Trustee
                 “Pick Up the Cudgel” on those Claims                   4

       Point II

                 The Proceeds of the Settlement
                 Should be Paid into Court
                 To Protect the Fund                                    5


Conclusion                                                              10
       Case 1:19-cv-05641-VSB Document 45-18 Filed 03/30/20 Page 5 of 15



                                      Table of Authorities

                                              Cases

Bonham v Coe, 249 A.D. 428, 292 N.Y.S. 423 (4th Dep’t 1937)                      9

Clarke v. Greenberg, 71 N.E.2d 443, 296 N.Y. 146 (1947)                          6

Conforti v. Goradia, 234 A.D.2d 237, 651 N.Y.S.2d 506 (1st Dep’t 1996)           6

Gusinsky v. Bailey, 21 Misc.3d 1107(A), 873 N.Y.S.2d 234 (Table)
(Sup. Ct. N.Y. County 2008), rev’d on other grounds,
66 A.D.3d 614, 887 N.Y.S.2d 585 (1st Dep’t 2008)                                 6

In re Carroll's Estate, 153 Misc. 649, 275 N.Y.S. 911 (Sur. Ct. 1934)            9

In re Martin's Estate, 96 N.Y.S.2d 842 (Surr. Ct. 1950)                          9

In re Roosevelt's Estate, 131 Misc. 800, 228 N.Y.S. 323 (Sup. Ct. 1928)          9

James v. Bernhard, 106 A.D.3d 435, 965 N.Y.S.2d 56 (1st Dep’t 2013)              4, 5

Lade v. Levitt, 33 A.D.2d 956, 306 N.Y.S.2d 704 (3d Dep’t 1970)                  6, 9

Rice v. DiNapoli, 23 Misc.3d 1128(A), 889 N.Y.S.2d 507 (Table)
(Sup. Ct. Albany County 2009)                                                    6, 9

Titus v. Empire Mink Corp., 17 N.Y.S.2d 909 (Sup. Ct. 1939)                      9

Werner v. Werner, 70 Misc.2d 1051, 334 N.Y.S.2d 966 (Sup. Ct. Albany County 1982) 6



                                       Statutes and Rules

CPLR 2701                                                                        6, 9




                                                2
       Case 1:19-cv-05641-VSB Document 45-18 Filed 03/30/20 Page 6 of 15



                                      Preliminary Statement

       Dalia Genger, as trustee for the Orly Trust, moves to be substituted in for derivative

plaintiff Orly Genger on the claims Orly brought on behalf of the Orly Trust against the Trump

Group since “Orly no longer represents the Orly Trust as to the Trump Group”.

       As the substituted plaintiff, Dalia Genger, as trustee for the Orly Trust, respectfully

requests an order pursuant to CPLR 2701 directing that the settlement fund from the Trump

Group be paid into court since the Court “cannot determine whether some or all of the settlement

proceeds with the Trump Group belong to Orly or the Orly Trust.” Order of the Court, Filed

May 13, 2014, Doc. 925 at 4 (emphasis added).

                                        Statement of Facts

       Dalia Genger is the trustee of the Orly Genger 1993 Trust (“Orly Trust”). In this action,

Orly Genger (“Orly”) instituted direct and derivative claims on behalf of the Orly Trust against

various defendants, including the so-called Trump Group.

       Orly settled with the Trump Group defendants. Memorandum of Law of Orly Genger,

Doc. 775 at 2, attached as Exhibit 1 to the Affirmation of Judith Bachman, dated August 11,

2014 (“Bachman Aff.’).

       “A material term of the agreement among the settling parties was the dismissal of all

claims presently pending against one another, in whatever capacity they were brought. [If the

settlement stipulation was drafted so as to] have the effect of not dismissing Orly Genger's

derivative claims against the Trump Group, contrary to the agreement of the settling parties.

Excluding such claims from the claims that are to be dismissed is not what the Trump Group

bargained and paid for in the settlement . . .” Letter to the Court from Thomas J. Allingham II,

dated June 28, 2010, Doc. 728 at 2, attached as Exhibit 2 to the Bachman Aff. (emphasis added).
       Case 1:19-cv-05641-VSB Document 45-18 Filed 03/30/20 Page 7 of 15



       The Trump Group later reaffirmed this aspect of the settlement:

               “[any suggestion] that the confidential settlement agreement might
               only dismiss Orly’s individual claims against the Trump Group, but
               not resolve the Orly Trust’s claims against the Trump Group and the
               TPR Group. (Opp’n Br. at 28) . . . is counterfactual. This Court has
               already held that certain of Orly’s claims in this action, including the
               remaining claims, are derivative in nature, and may be maintained by
               Orly on behalf of the Orly Genger 1993 Trust. See Genger v. Genger,
               966 N.Y.S.2d 346, 2013 WL 221485, at *6 (N.Y. Sup. Ct. Jan. 3,
               2013) (TABLE) (citing Genger v. Genger, No. 109749/2009 (N.Y.
               Sup. Ct. June 28, 2010)). In settling the claims among them, the
               Trump Group, Trans-Resources, Orly and Arie agreed to the
               dismissal of all claims presently pending against one another. This
               agreement is memorialized in the Second Amended Stipulation of
               Discontinuance.

Reply Memorandum of Law of Trump Group, Filed April 17, 2014, Doc. 888 at 22-23, attached as

Exhibit 3 to the Bachman Aff.

       Evidencing this intent, in paragraph 8 of her settlement agreement, Orly agreed to

“cooperate” and “cause” the Orly Trust to release any and all claims against the Trump Group.”

Order of the Court, Filed May 13, 2014, Doc. 925 at 4, attached as Exhibit 4 to the Bachman Aff.

       Pursuant to that duty, Orly not only settled all her claims in this case; she also caused the

Orly Trust to release claims against the Trump Group in a parallel Delaware case. Specifically,

at the time of the Trump Group settlement, the Orly Trust was maintaining a proceeding in

Delaware Chancery Court. Following her Trump Group settlement, Orly’s counsel twice wrote

to Chancellor Strine urging “the dismissal of the last remaining Genger related case in Delaware”

and “acknowledg[ing] individually and in her capacity as the beneficiary of her trust that the

Trump Group are the record and beneficial owners of the TRI shares which had been distributed

to the Orly Trust.” Exhibit M, Filed June 2, 2014, Doc. 1034, attached as Exhibit 5 to the

Bachman Aff. Satisfied that Orly no longer wanted the Orly Trust to pursue its claims, the




                                                  2
       Case 1:19-cv-05641-VSB Document 45-18 Filed 03/30/20 Page 8 of 15



Chancery Court dismissed the Orly Trust’s claims in that case with prejudice. Exhibit N, Filed

June 2, 2014, Doc. 1034, attached as Exhibit 6 to the Bachman Aff.

       Notwithstanding the provisions of her own Trump Group settlement agreement and her

representations to the Delaware Chancery Court, Orly told this Court that her Trump Group

settlement “only dismisses Orly’s individual claims against the Trump Group, but does not

resolve or dismiss any claims of the Orly Trust against the Trump Group”. Memorandum of

Law of Orly Genger, Doc. 775 at 2, attached as Exhibit 1 to the Bachman Aff. Moreover, Orly

stated that she “no longer represents the Orly Trust as to the Trump Group (while allowing Dalia

Genger to pick up the cudgel if she so chooses) . . .” Id. (emphasis added).

       In light of these conflicting statements, this Court “invite[d] the parties to the settlement

agreement to set forth the claims given up by Orly in her individual and beneficial capacities,

and to explain why any derivative claims advanced in the complaint are not released in the

agreement.” Order of the Court, Filed May 13, 2014, Doc. 925 at 4, attached as Exhibit 4 to the

Bachman Aff.

       Conveniently for them, none of the parties to the settlement agreement complied with the

Court’s request to “set forth the claims given up by Orly in her individual and beneficial

capacities, and to explain why any derivative claims advanced in the complaint are not released

in the agreement.” Id. In fact, Orly’s counsel explicitly refused to comply with that request.

Email Correspondence dated May 26, 2014, attached as Exhibit 7 to the Bachman Aff.

       Accordingly, this Court held that “[u]nless and until the issue of [the status of the]

derivative claims is resolved, I cannot determine whether some or all of the settlement proceeds

with the Trump Group belong to Orly or the Orly Trust . . .” Order of the Court, Filed May 13,

2014, Doc. 925 at 4 (emphasis added), attached as Exhibit 4 to the Bachman Aff.



                                                 3
       Case 1:19-cv-05641-VSB Document 45-18 Filed 03/30/20 Page 9 of 15



       Even in the presence of this conveniently self-manufactured uncertainty by Orly as to

whom the settlement proceeds belong to, i.e., Orly or the Orly Trust, counsel for both Orly and

the Trump Group have represented in Court that cash payments were made and will be made

only to Orly. Exhibit N, Filed June 2, 2014, Doc. 1034, attached as Exhibit 6 to the Bachman

Aff. (“Orly did sign the settlement agreement, and that’s a settlement in which real money is

changing hands and will continue to change hands.”). Upon information and belief, Orly used

the proceeds to pay her own debts, and those of her father, acts which are explicitly prohibited by

the Orly Trust agreement.

       To protect the interests of the Orly Trust, Dalia Genger, as trustee of the Orly Trust, now

moves this Court for an order of substitution for derivative plaintiff Orly Genger on the Orly

Trust Trump Group claims and for an order directing that the settlement fund with the Trump

Group be deposited into Court.

                                               Point I

                        Substitution of Derivative Plaintiff Orly Genger
                             Is Necessary Because She No Longer
                                Represents the Orly Trust on the
                    Trump Group Claims And She Has Suggested the Trustee
                            “Pick Up the Cudgel” on those Claims

       Pursuant to CPLR 1021, “a motion for substitution may be made by the successors or

representatives of a party or by any party.”

       Such substitution is appropriate, and indeed necessary, when a derivative plaintiff is no

longer an appropriate representative plaintiff. James v. Bernhard, 106 A.D.3d 435, 965 N.Y.S.2d

56 (1st Dep’t 2013).




                                                 4
      Case 1:19-cv-05641-VSB Document 45-18 Filed 03/30/20 Page 10 of 15



       In James, the Court found that the substitution of independent directors in place of a club

member derivative plaintiff was necessary where the derivative plaintiff club member no longer

represented the club’s interests.

       Here too, substitution for derivative plaintiff Orly Genger is necessary because Orly

Genger no longer represents the Orly Trust on those claims, and indeed she has suggested that

the Trustee should “pick up the cudgel”. Memorandum of Law of Orly Genger, Doc. 775 at 2,

attached as Exhibit 1 to the Bachman Aff. Orly Genger, the party to be substituted, has expressly

acknowledged that such substitution is appropriate: “Orly no longer represents the Orly Trust as

to the Trump Group (while allowing Dalia Genger to pick up the cudgel if she so chooses) . . .”

Memorandum of Law of Orly Genger, Doc. 775 at 2, attached as Exhibit 1 to the Bachman Aff.

(emphasis added).

       Since, by her own admission and, in fact urging, Orly has said that Dalia Genger has

standing to make this motion and “pick up the cudgel” on the Orly Trust Trump Claims, Dalia

Genger, as Trustee, must be substituted for Orly as to the Orly Trust Trump Group claims.

Memorandum of Law of Orly Genger, Doc. 775 at 2, attached as Exhibit 1 to the Bachman Aff.

This substitution will, as described more fully below, protect the Orly Trust’s interest in the

settlement with the Trump Group.

                                               Point II

                                    The Proceeds of the Settlement
                                      Should be Paid into Court
                                         To Protect the Fund


       A court may direct that funds should be paid into court if

               1. a party has such property in his possession, custody or control as
               trustee for another party or where it belongs or is due to another
               party; or

                                                  5
         Case 1:19-cv-05641-VSB Document 45-18 Filed 03/30/20 Page 11 of 15




                 2. a party has such property in his possession, custody or control
                 and it belongs or is due to another party, where special
                 circumstances make it desirable that payment or delivery to such
                 other party should be withheld;

                 3. the ownership of such property will depend on the outcome of a
                 pending action and no party is willing to accept possession or
                 custody of it during the pendency of the action.

CPLR 2701. See, e.g., Conforti v. Goradia, 234 A.D.2d 237, 651 N.Y.S.2d 506 (1st Dep’t

1996).

         Where two parties dispute entitlement to a settlement fund of money, a court should

direct payment of the fund into court under CPLR 2701, rather than allow payment to one party,

to protect that fund and the mutual interests of the parties. Lade v. Levitt, 33 A.D.2d 956, 306

N.Y.S.2d 704 (3d Dep’t 1970); Rice v. DiNapoli, 23 Misc.3d 1128(A), 889 N.Y.S.2d 507

(Table) (Sup. Ct. Albany County 2009); Werner v. Werner, 70 Misc.2d 1051, 334 N.Y.S.2d 966

(Sup. Ct. Albany County 1982)

         In the instant action, this Court has held “[u]nless and until the issue of [the status of the]

derivative claims is resolved, I cannot determine whether some or all of the settlement proceeds

with the Trump Group belong to Orly or the Orly Trust . . .” .” Order of the Court, Field May

13, 2014, Doc. 925 at 4 (emphasis added), attached as Exhibit 4 to the Bachman Aff.

         This difficulty flows from the fact that any settlement of Orly’s derivative claims on

behalf of the Orly Trust belongs to the Orly Trust and not to Orly, individually. See Gusinsky v.

Bailey, 21 Misc.3d 1107(A), 873 N.Y.S.2d 234 (Table) (Sup. Ct. N.Y. County 2008), rev’d on

other grounds, 66 A.D.3d 614, 887 N.Y.S.2d 585 (1st Dep’t 2008); Clarke v. Greenberg, 71

N.E.2d 443, 296 N.Y. 146 (1947). Any payment of the settlement funds to Orly or any other

person which belong to the Orly Trust, is improper.



                                                    6
      Case 1:19-cv-05641-VSB Document 45-18 Filed 03/30/20 Page 12 of 15



       It appears that Orly has deliberately manufactured confusion as to whether or not she

settled the Orly Trust derivative claims against the Trump Group so that she can take all of the

settlement funds for herself rather than have them paid to the Orly Trust. Counsel for both Orly

and the Trump Group have represented in Court that cash payments were made and will be made

only to Orly. Exhibit N, Filed June 2, 2014, Doc. 1034, attached as Exhibit 6 to the Bachman

Aff. (“Orly did sign the settlement agreement, and that’s a settlement in which real money is

changing hands and will continue to change hands.”)

       Such payment only to Orly, and not the Orly Trust, is improper, since there is compelling

evidence that some, if not all, of the settlement funds belong to the Orly Trust as the result of the

settlement of derivative claims against the Trump Group.

       The Trump Group, one of the settling parties, believes the derivative Orly Trust claims

have been settled: “A material term of the agreement among the settling parties was the dismissal

of all claims presently pending against one another, in whatever capacity they were brought. [If

the settlement stipulation was drafted so as to] have the effect of not dismissing Orly Genger's

derivative claims against the Trump Group, contrary to the agreement of the settling parties.

Excluding such claims from the claims that are to be dismissed is not what the Trump Group

bargained and paid for in the settlement . . .” Letter to the Court from Thomas J. Allingham II,

dated June 28, 2010, Doc. 728 at 2, attached as Exhibit 2 to the Bachman Aff. (emphasis added).

The Trump Group reaffirmed this aspect of the settlement:

               [any suggestion] that the confidential settlement agreement might
               only dis-miss Orly’s individual claims against the Trump Group, but
               not resolve the Orly Trust’s claims against the Trump Group and the
               TPR Group. (Opp’n Br. at 28) . . . is counterfactual. This Court has
               already held that certain of Or-ly’s claims in this action, including the
               remaining claims, are derivative in nature, and may be maintained by
               Orly on behalf of the Orly Genger 1993 Trust. See Genger v. Genger,
               966 N.Y.S.2d 346, 2013 WL 221485, at *6 (N.Y. Sup. Ct. Jan. 3,
               2013) (TABLE) (citing Genger v. Genger, No. 109749/2009 (N.Y.

                                                   7
      Case 1:19-cv-05641-VSB Document 45-18 Filed 03/30/20 Page 13 of 15



               Sup. Ct. June 28, 2010)). In settling the claims among them, the
               Trump Group, Trans-Resources, Orly and Arie agreed to the
               dismissal of all claims presently pending against one another. This
               agreement is memorialized in the Second Amended Stipulation of
               Discontinuance.

Reply Memorandum of Law of Trump Group, Filed April 17, 2014, Doc. 888 at 22-23, attached as

Exhibit 3 to the Bachman Aff.

       Further, in paragraph 8 of her settlement agreement, Orly agreed to “cooperate” and

“cause” the Orly Trust to release any and all claims against the Trump Group.” Order of the

Court, Filed May 13, 2014, Doc. 925 at 4, attached as Exhibit 4 to the Bachman Aff. Pursuant

to that duty, Orly not only settled all her claims in this case; she also caused the Orly Trust to

release claims against the Trump Group in a parallel Delaware case, when she twice had her

counsel urge (and later obtain) for “the dismissal of the last remaining Genger related case in

Delaware” and “acknowledg[ing] individually and in her capacity as the beneficiary of her trust

that the Trump Group are the record and beneficial owners of the TRI shares which had been

distributed to the Orly Trust.” Exhibit M, Filed June 2, 2014, Doc. 1034, attached as Exhibit 5 to

the Bachman Aff.

       All of these facts compel the conclusion that Orly’s Trump Group settlement in this

action resulted in the dismissal of both her individual and derivative claims, and that some, if not

all, of the settlement fund belongs to the Orly Trust.

       Yet, in self-manufactured confusion, notwithstanding the provisions of her own Trump

Group settlement agreement and her representations to the Delaware Chancery Court, Orly told

this Court that she “only dismisses Orly’s individual claims against the Trump Group, but does

not resolve or dismiss any claims of the Orly Trust against the Trump Group”. Memorandum of

Law of Orly Genger, Doc. 775 at 2, attached as Exhibit 1 to the Bachman Aff.



                                                  8
      Case 1:19-cv-05641-VSB Document 45-18 Filed 03/30/20 Page 14 of 15



       In light of the conflicting statements, this Court “invite[d] the parties to the settlement

agreement to set forth the claims given up by Orly in her individual and beneficial capacities,

and to explain why any derivative claims advanced in the complaint are not released in the

agreement.” Order of the Court, Filed May 13, 2014, Doc. 925 at 4, attached as Exhibit 4 to the

Bachman Aff. Conveniently for them, none of the parties to the settlement agreement complied

with the Court’s request. Email Correspondence dated May 26, 2014, attached as Exhibit 7 to

the Bachman Aff.

       With these efforts, Orly succeeded in clouding the question of to whom the settlement

proceeds belong: the Court “cannot determine whether some or all of the settlement proceeds

with the Trump Group belong to Orly or the Orly Trust . . .”.

       Such self-manufactured confusion, though, is the very reason why the settlement

proceeds must be paid into Court1 - - to protect that fund and the mutual interest of the parties.

Lade v. Levitt, 33 A.D.2d 956, 306 N.Y.S.2d 704 (3d Dep’t 1970); Rice v. DiNapoli, 23 Misc.3d

1128(A), 889 N.Y.S.2d 507 (Table) (Sup. Ct. Albany County 2009). Without such an order, the

Orly Trust will be denied the opportunity to obtain any of the settlement proceeds paid as the

result of settling claims belonging to the Orly Trust.




1
 Such an order must be made against all of the settling parties since it is undisclosed who is
holding the settlement proceeds. If such payment has already been made, then the recipient
stands in relation as a quasi trustee of the Orly Trust and/or is in possession of funds which
belong to the Orly Trust. Bonham v Coe, 249 A.D. 428, 292 N.Y.S. 423 (4th Dep’t 1937); In re
Martin's Estate, 96 N.Y.S.2d 842 (Surr. Ct. 1950); In re Roosevelt's Estate, 131 Misc. 800, 228
N.Y.S. 323 (Sup. Ct. 1928); Titus v. Empire Mink Corp., 17 N.Y.S.2d 909 (Sup. Ct. 1939); In re
Carroll's Estate, 153 Misc. 649, 275 N.Y.S. 911 (Sur. Ct. 1934). This state of facts fits squarely
within CPLR 2701.



                                                  9
      Case 1:19-cv-05641-VSB Document 45-18 Filed 03/30/20 Page 15 of 15




                                          Conclusion

       Dalia Genger as Trustee must be substituted in for derivative plaintiff Orly Genger since

“Orly no longer represents the Orly Trust as to the Trump Group” and the settlement proceeds

must be paid into Court since the Court “cannot determine whether some or all of the settlement

proceeds with the Trump Group belong to Orly or the Orly Trust . . .”

Dated: New City, New York
       August 11, 2014
                                                    __________/s/________________
                                                    Judith Lisa Bachman, Esq.
                                                    254 S. Main Street, Suite 306
                                                    New City, New York 10956
                                                    845-639-3210




                                               10
